Citation Nr: 1760062	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to February 2, 2017, and in excess of 20 percent thereafter for lumbosacral strain with degenerative disc disease (DDD).

2. Propriety of the assignment of a separate rating for left lower extremity (LLE) radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014. 

3. Propriety of the assignment of a separate rating for LLE radiculopathy of the femoral nerve, evaluated as 20 percent disabling as of April 22, 2014. 

4. Propriety of the assignment of a separate rating for right lower extremity (RLE) radiculopathy of the sciatic nerve, evaluated as 20 percent as of April 22, 2014. 

5. Propriety of the assignment of a separate rating for RLE radiculopathy of the femoral nerve, evaluated as noncompensable from October 6, 2011, and as 20 percent disabling as of April 22, 2014.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record.  

In November 2013, the Board remanded the case for additional development. At that time, the Board noted that, in February 2012, during the pendency of the appeal, the RO granted a separate noncompensable rating for lateral cutaneous neuropathy of the right thigh associated with the Veteran's service-connected low back disability pursuant to Diagnostic Code (DC) 8529, effective October 6, 2011.  

In November 2016, the Board again remanded the case for additional development.  At such time, the Board noted that a July 2014 rating decision recharacterized the aforementioned disability as peripheral neuropathy of the right lower extremity and assigned a 10 percent rating pursuant to DC 8621, effective April 22, 2014.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Additionally, the RO granted service connection for LLE peripheral neuropathy and assigned an initial rating of 10 percent, effective April 22, 2014, pursuant to DC 8621.  

While on remand, in an April 2017 rating decision, the RO granted an increased rating of 20 percent for the Veteran's back disability, effective February 2, 2017. Thus, the Board has recharacterized the claim on appeal to reflect consideration of such decision. Additionally, in the same rating decision, the RO awarded service connection for LLE radiculopathy with sciatic nerve involvement, and RLE radiculopathy with sciatic nerve involvement, each associated with the Veteran's service-connected back disability, and assigned separate 20 percent ratings under DC 8520, effective April 22, 2014. Further, in the same rating decision, the RO recharacterized the RLE peripheral neuropathy (formerly lateral cutaneous neuropathy) as RLE radiculopathy with femoral nerve involvement, and the LLE peripheral neuropathy as LLE radiculopathy with femoral nerve involvement, each associated with the service-connected back disability, and assigned separate 20 percent ratings under DC 8526, effective April 22, 2014. See Read, supra; Butts, supra. 

The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective dates or ratings for his LLE femoral radiculopathy, LLE sciatic radiculopathy, RLE femoral radiculopathy, or RLE sciatic radiculopathy; however, these issues are part and parcel of his claim for entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of such disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017). Therefore, such issues have been included on the title page of this decision and will be addressed herein.

The issue of entitlement to an increased rating for lumbosacral strain with DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbosacral strain with DDD did not result in LLE radiculopathy of the sciatic nerve prior to April 22, 2014; LLE radiculopathy of the femoral nerve prior to March 21, 2012; RLE radiculopathy of the sciatic nerve prior to April 22, 2014; or RLE radiculopathy of the femoral nerve prior to October 6, 2011.

2. As of April 22, 2014, the Veteran's LLE radiculopathy of the sciatic nerve resulted in no more than moderate incomplete paralysis.

3. Resolving all doubt in his favor, the Veteran's LLE radiculopathy of the femoral nerve resulted in no more than mild incomplete paralysis as of March 21, 2012, and no more than moderate incomplete paralysis as of April 22, 2014.  

4.  As of April 22, 2014, the Veteran's RLE radiculopathy of the sciatic nerve resulted in no more than moderate incomplete paralysis. 

5.  Resolving all doubt in his favor, the Veteran's RLE radiculopathy of the femoral nerve resulted in no more than mild incomplete paralysis as of October 6, 2011, and no more than moderate incomplete paralysis as of April 22, 2014.   


CONCLUSIONS OF LAW

1.  The assignment of a separate rating for LLE radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014, was proper.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2017).

2. The criteria for a separate 10 percent rating, but no higher, for LLE radiculopathy of the femoral nerve as of March 21, 2012, have been met; the assignment of a separate rating of 20 percent for such disability as of April 22, 2014, was proper. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8526 (2017).

3.  The assignment of a separate rating for RLE radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014, was proper.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2017).

4.  The criteria for a separate 10 percent rating, but no higher, for RLE radiculopathy of the femoral nerve as of October 6, 2011, have been met; the assignment of a separate rating of 20 percent for such disability as of April 22, 2014, was proper. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

As noted in the Introduction, the Veteran has been assigned four separate ratings for RLE and LLE radiculopathy of the sciatic and femoral nerves associated with his lumbosacral strain with DDD.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code).  While the Board herein remands the increased rating for his back disability for an addendum opinion addressing range of motion findings and flare-ups at prior examinations, there is no prejudice to the Veteran in proceeding with a decision as to the propriety of the separate ratings assigned for his radiculopathy as the ordered development will not result in any additional evidence pertinent to such issues.

The Veteran is currently in receipt of separate ratings for LLE radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014; LLE radiculopathy of the femoral nerve, evaluated as 20 percent disabling as of April 22, 2014; RLE radiculopathy of the sciatic nerve, evaluated as 20 percent as of April 22, 2014; and RLE radiculopathy of the femoral nerve, evaluated as noncompensable from October 6, 2011, and as 20 percent disabling as of April 22, 2014.

The Veteran's bilateral radiculopathy of the sciatic nerve is evaluated pursuant to DC 8520.  Such provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve; and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Further, an 80 percent rating is warranted where there is complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The Veteran's bilateral radiculopathy of the femoral nerve is evaluated pursuant to DC 8526.  Such provides for a 10 percent rating for mild incomplete paralysis of the femoral nerve; a 20 percent rating for moderate incomplete paralysis of the femoral nerve; and a 30 percent rating for severe incomplete paralysis of the femoral nerve.  Further, a 40 percent rating is warranted where there is complete paralysis of the femoral nerve with paralysis of the femoral nerve with paralysis of quadriceps extensor muscles.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. 
§ 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Based upon a review of the record, the Board finds that a separate 10 percent rating, but no higher, for LLE radiculopathy of the femoral nerve is warranted as of March 21, 2012, but no earlier, and a separate 10 percent rating, but no higher, for RLE radiculopathy of the femoral nerve is warranted as of October 6, 2011, but no earlier.  The Board further finds that the separate 20 percent ratings for LLE and RLE radiculopathy of the sciatic and femoral nerves assigned as of April 22, 2014, were proper, and no higher or separate ratings are warranted. 

In October 2011, the Veteran submitted a claim for separate ratings for neuropathy affecting the bilateral lower extremities associated with his back disability.  The Board observes that, prior to such date, there was no objective evidence of such associated neurologic abnormalities.  In this regard, upon VA examination in November 2010, the Veteran denied pain radiating down into his buttocks or down his legs.  Furthermore, there was no weakness in his legs, and examination revealed that sensation was normal throughout the lower extremities.  Rather, as will be discussed below, the first objective evidence of RLE radiculopathy was in January 2012 and the first objective evidence of LLE was in March 2012.  

In January 2012, the Veteran was afforded a VA examination for his claimed peripheral nerve conditions.  At such time, he reported right thigh numbness since the injury in service, and intermittent burning in his left thigh for the prior year.  Upon examination, the Veteran reported mild paresthesias and/or dysesthesias in the LLE, and mild numbness in the RLE.  Muscle strength testing and deep tendon reflexes were normal throughout the bilateral lower extremities.  Upon sensory examination, such was normal on the bilateral upper anterior thighs, left thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  Such was decreased at the right thigh/knee.  The examiner concluded that the Veteran's sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural (femoral), internal saphenous, obturator, and ilio-inguinal nerves were normal bilaterally as was his left external cutaneous nerve.  However, it was noted that the Veteran had mild incomplete paralysis of the right external cutaneous nerve.

On March 21, 2012, the Veteran underwent an electromyography and nerve conduction studies (EMG/NCS) test. He reported left thigh burning, and right thigh numbness. He had decreased pin prick sensation in the right lateral thigh. Following such objective testing, he was diagnosed with bilateral lower lumbar radiculopathy.

The Veteran testified in November 2012 that he experienced shooting pains beginning in his back that went into his thigh. He later endorsed burning and numbness in his right thigh. Regarding his left thigh, he reported that he had begun to experience some burning in the left thigh beginning earlier in the year. 

As the Veteran's RLE radiculopathy involving the femoral nerve was previously diagnosed as lateral cutaneous neuropathy before it was recharacterized, and was found to result in mild incomplete paralysis of the affected nerve, the Board resolves all doubt in his favor and finds that he is entitled to a 10 percent rating under DC 8526 effective October 6, 2011, until April 22, 2014. Additionally, the Veteran's reports of symptoms have been consistent in the regions affected and the types of symptoms for the time period, thus the mischaracterization of his radiculopathy led to a noncompensable rating under an incorrect DC. While the Veteran endorsed that he experienced "sciatic pain" at the November 2012 hearing, the actual nerve that is affected by the pain is a complex medical question, which he is not competent to answer as a lay person. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). However, the Veteran is competent to report his symptoms, therefore his statements as to the actual pain he experienced are probative to the severity of the condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In addition to the testimony the Veteran gave regarding the burning in his left thigh and numbness in his right thigh, he reported in 2014 that he had been experiencing pain which originated in his lower back and radiated down through his front thighs. See April 2014 VA Examination. The Veteran's competent statements regarding his symptoms of pain coincide with his diagnosis of bilateral radiculopathy from March 21, 2012. See Jandreau, supra. Additionally, he did not report, nor was he found to have, any functional limitations on examination. January 2012 Examination, April 2014 Examination. When the involvement is wholly sensory, as here, the rating should be for the mild, or at most, the moderate degree. Thus, resolving all doubt in his favor, the Veteran is entitled to a 10 percent rating for LLE mild radiculopathy involving the femoral nerve as of March 21, 2012, until April 22, 2014.

The Board finds that the evidence of record demonstrated that the Veteran has experienced moderate incomplete paralysis of the affected nerves from his LLR and RLE radiculopathy involving the femoral and sciatic nerves as of April 22, 2014. In this regard, he is entitled to no more than a 20 percent rating for each nerve on each extremity. Specifically, the evidence reflects that the Veteran's RLE radiculopathy results in moderate intermittent pain, moderate intermittent burning sensations, and moderate numbness, which results in a moderate incomplete paralysis involving both the sciatic and femoral nerves. See April 2014 Examination; see also February 2017Examination. Additionally, the evidence shows that the Veteran's LLE radiculopathy results in moderate intermittent pain, moderate burning sensations [February 2017 Examination only], and moderate numbness, which results in a moderate incomplete paralysis involving both the sciatic and femoral nerves. See April 2014 Examination; see also February 2017 Examination.

A rating of 40 percent under DC 8520 for both his LLE and RLE radiculopathy involving his sciatic nerve is not warranted because there is no showing that either results in a moderately severe incomplete paralysis. 38 C.F.R. § 4.124a. The Veteran's most recent examination evaluated his radiculopathy as moderate, and his muscle strength and deep tendon reflexes have remained normal throughout the appeal period. See February 2017 Examination (finding normal muscle strength, no muscle atrophy, and normal tendon reflexes).

Similarly a rating of 30 percent under DC 8526 for both his LLE and RLE radiculopathy involving his femoral nerve is not warranted because there is no showing that either results in a severe incomplete paralysis. 38 C.F.R. § 4.124a. Again, his most recent examination evaluated radiculopathy as moderate, and his muscle strength and deep tendon reflexes have remained normal throughout the appeal period. See February 2017 Examination.

In reaching the foregoing conclusions, the Board acknowledges the Veteran's belief that his radicular symptoms are more severe than the current disability ratings reflect. The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule. While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria. See Woehlaert, supra. The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back, acknowledged his reported symptoms, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has also considered whether staged, or additional staged, ratings under Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning staged, or additional staged, ratings for such disabilities is not warranted. 

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to the claims adjudicated herein.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Therefore, the Board finds that increased ratings for the disabilities on appeal are not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§4.3, 4.7. 


ORDER

The assignment of a separate rating for LLE radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014, was proper; the appeal is denied.

A separate 10 percent rating, but no higher, for LLE radiculopathy of the femoral nerve as of March 21, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating of 20 percent for LLE radiculopathy of the femoral nerve as of April 22, 2014, was proper; the appeal is denied.

The assignment of a separate rating for RLE radiculopathy of the sciatic nerve, evaluated as 20 percent disabling as of April 22, 2014, was proper; the appeal is denied.

A separate 10 percent rating, but no higher, for RLE radiculopathy of the femoral nerve as of October 6, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating of 20 percent for RLE radiculopathy of the femoral nerve as of April 22, 2014, was proper; the appeal is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for his lumbosacral strain with DDD so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the Board remanded the Veteran's claim for an increased rating for his lumbosacral strain with DDD in November 2016, in part, in order to comply with the United States Court of Appeals for Veterans Claims' (Court's) holding in  Correia v. McDonald, 28 Vet. App. 158 (2016), which found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board noted that, upon a review of the examinations conducted during the course of the appeal in November 2010 and April 2014, it did not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, the Board remanded the claim in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

Thereafter, the Veteran was afforded a VA examination in February 2017 and, in May 2017, the examiner offered an addendum opinion with regard to the Correia elements at such examination.  However, while she was requested to offer a retrospective opinion as to the findings at the November 2010 and April 2014 VA examinations, she did not do so.

Furthermore, since the issuance of the November 2016 remand and the conduct of the February 2017 VA examination, the Court issued another decision in which it stated that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups. The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

In the instant case, the Veteran has consistently reported experiencing flare-ups throughout the appeal period, to include upon examination in November 2010, April 2014, and February 2017.  Specifically, at the November 2010 VA examination, he reported that he would have flare-ups that caused great pain and could last up to 2 weeks, during which his functional capabilities were diminished more than normal.  However, the examiner did not comment upon the resulting functional impairment associated with such flare-ups.  At the April 2014 VA examination, the Veteran again reported flare-ups, but the examiner indicated that he could not provide an opinion expressed in terms of range of motion as to the functional loss on flare-ups without resorting to speculation.  He did not, however, provide a rationale for his inability to provide an opinion.  Similarly, at the February 2017 VA examination, the examiner noted the Veteran's reports of his symptoms associated with his flare-ups, and stated that the examination was medically consistent with the symptoms reported on flare-ups. She further observed that the Veteran's functional loss was noted to increase due to pain on flare-ups, however the examiner could not express the loss in terms of range of motion without resulting to speculation.  Again, a rationale for her inability to provide an opinion was not provided.  Therefore, an addendum opinion addressing the functional impact of the Veteran's flare-ups is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the February 2017 back examination.  The record and a copy of this Remand must be made available to the examiner.  If the February 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  

Following a review of the record, the examiner is requested to address the below inquiries:

(A)  Please review the VA examination containing range of motion findings pertinent to the Veteran's back disability conducted in November 2010 and April 2014, and offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.

(B)  Please review the record with regard to the Veteran's reports of flare-ups, which are documented in lay statements as well as in the November 2010, April 2014, and February 2017 VA examination reports, and provide an opinion based on estimates derived from the information provided as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

A rationale for all opinions offered should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


